Citation Nr: 1533780	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for the service-connected coronary artery disease (CAD).

2.  Entitlement to a rating higher than 20 percent for the service-connected diabetes mellitus, Type II (DM-II).

3.  Entitlement to a rating higher than 20 percent for the service-connected diabetic neuropathy of the left lower extremity.

4.  Entitlement to a rating higher than 20 percent for the service-connected diabetic neuropathy of the right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  However, VA's Agency of Original Jurisdiction (AOJ) for this appeal is the RO in Montgomery, Alabama.

In March 2015 the Veteran testified before the undersigned in a videoconference hearing from the RO.  A transcript of the hearing is of record. 

In April 2015 the Veteran's representative submitted additional evidence on the Veteran's behalf in the form of a letter from the Veteran's VA attending physician.  The representative included a waiver of original AOJ jurisdiction, and the Board has accepted this additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2014).

The April 2010 letter from the Veteran's VA attending physician, cited above, raises the new issue of entitlement to service connection for diabetic neuropathy of the bilateral upper extremities.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues of entitlement to increased rating for CAD and entitlement to TDIU are addressed in the Remand portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran when additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is manifested by requirement for insulin and restricted diet, but not by restriction of activities.  

2.  The Veteran's peripheral neuropathy of the right and left lower extremities most closely approximates moderate incomplete paralysis of the sciatic nerve or the external popliteal/common peroneal nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.120 including Diagnostic Code 7913 (2014).

2.  The criteria for a rating higher than 20 percent for diabetic neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a including Diagnostic Codes 8520, 8521 (2014).

3.  The criteria for a rating higher than 20 percent for diabetic neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a including Diagnostic Codes 8520, 8521 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided to the Veteran by letters dated in November 2010 and December 2010.  The Veteran had ample opportunity to respond prior to the issuance of the February 2011 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes post-service treatment records from those providers identified by the Veteran.  The Veteran has also been afforded appropriate VA medical examinations in regard to the claims decided herein, which are adequate upon which to base a determination.  In addition, the Veteran was afforded an additional 60 days following his hearing to submit additional evidence, during which time additional evidence was received.

The Veteran has been afforded a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran, and relevant testimony regarding his treatment history, symptomatology and employment history was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Legal Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Schedular Evaluation of Diabetes Mellitus

The Veteran's diabetes mellitus (DM) disability is rated under the criteria of 38 C.F.R. § 4.120 (diseases of the endocrine system), DC 7913 (diabetes mellitus).  The rating criteria in relevant part are as follows.  A rating of 20 percent is assigned for DM requiring insulin and restricted diet; or, oral hypoglycemic and restricted diet.  A rating of 40 percent is assigned for DM requiring insulin, restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities).  A rating of 60 percent is assigned for DM requiring insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for DM requiring more than one daily injection of insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.
Note (1) to the DC states to evaluate compensable complications of DM separately  unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process.  Note (2) states the when DM has been conclusively diagnosed do not request a glucose tolerance test solely for rating purposes.

"Regulation of activities," as required to support a 40 percent rating, means that it is medically necessary for the claimant to avoid strenuous activities, both occupational and recreational.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) ("The Court holds that medical evidence is required to support this criterion of a 40% disability rating-regulation of activities.").  Because the criteria are joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met.  Id. at 366-67.

The plain language of DC 7913, where reciting the criterion "[r]equiring insulin" for each of the 20 percent and 40 percent ratings, clearly requires that the veteran is administered insulin.  The code does not authorize a 40 percent rating premised on the administration of another medical compound or pharmaceutical agent than the substance insulin.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

This claim arises from a March 2010 request by the Veteran for TDIU, which the RO accepted as a request for increased ratings for all his service-connected disabilities.

The Veteran presented to the VA PCC in October 2009 for a routine visit.   His treatment history was significant for DM without history of complications.  The Veteran was noted to have been on insulin since 2007.  Medications were significant for insulin, glucose testing strips, oral Glipizide and oral Metformin.  

The Veteran had a VA general medical C&P examination in December 2010 during which he endorsed current symptoms of polydipsia, daytime polyuria every 30 minutes and nocturia 1-2 times.  The Veteran denied episodes of hypoglycemia or ketoacidosis.  He was currently taking insulin injections and Metformin, and was seeing his medical provider once every three months.  Physical examination showed no eye abnormalities.  Endocrine examination was normal.  The examiner stated that the DM caused no occupational impairment and no impairment of usual daily activities.

VA and private treatment records document that the Veteran has required insulin and oral hypoglycemics during the period under review; these records are silent in regard to restrictive diet or restrictive activities.  The Veteran had VA diabetic eye examinations in August 2010 and September 2012 in which the optometrist stated the Veteran had no diabetic retinopathy.  VA treatment notes in May 2012, August 2012 and October 2012 state the Veteran's DM was considered to be in good control with medications.  

The Veteran testified before the Board in March 2015 that he takes insulin twice per day and has to watch what he eats.  In regard to restriction of activities, one physician in the past had advised him to seek a different line of work, but his present VA attending physician was encouraging him to exercise more.

The Veteran's VA attending primary care physician (PCP) submitted a letter in April 2015 stating that the Veteran's DM requires careful insulin adjustment daily and specialized diet in order to maintain the best glucose control. 

Review of the evidence above establishes that the Veteran requires insulin and restrictive diet, which are envisioned by the currently-assigned 20 percent rating.  The evidence of record does not show - and the Veteran effectively admits - that his DM does not require limitation of strenuous activities.  Accordingly, the criteria for a rating of 40 percent are not met.  Camacho, 21 Vet. App. 360, 363.  The Veteran is separately compensated for his diabetic neuropathy, and he is not shown to have diabetic retinopathy for which separate compensation may be considered.  In sum, there is no basis on which the Board can consider assigning a schedular rating higher than 20 percent for the service-connected DM.  




Schedular Evaluation of Diabetic Neuropathy of the Lower Extremities

The Veteran's diabetic neuropathy of the lower extremities is rated under the criteria of 38 C.F.R. § 4.124a (diseases of the peripheral nerves), DC 8521 (paralysis of the external popliteal/common peroneal nerve).  The rating criteria in relevant part are as follows.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 30 percent is assigned for severe incomplete paralysis.  A rating of 40 percent is assigned for complete paralysis.  "Complete paralysis" is defined as paralysis when the foot drops with slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of the toes lost, adduction weakened; anesthesia covers the entire dorsum of the foot and toes.

Potentially relevant is DC 8520 (paralysis of the sciatic nerve).  The rating criteria in relevant part are as follows. A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 40 percent is assigned for moderately severe incomplete paralysis.  A rating of 60 percent is assigned for severe incomplete paralysis with marked muscular atrophy.  A rating of 80 percent is assigned for complete paralysis.  "Complete paralysis" is defined as paralysis when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be at the mild, or at most moderate, degree.  The ratings for the peripheral nerves are unilateral; when bilateral, combine with application of the bilateral factor.  

This claim arises from a March 2010 request by the Veteran for TDIU, which the RO accepted as a request for increased ratings for all his service-connected disabilities.

The Veteran presented to the VA PCC in October 2009 for a routine visit.  His treatment history was significant for "burning feet syndrome" and for long-term use of anticoagulants.  Diabetic foot examination was normal, but the feet were abnormal due to nail pathologies and abnormal pulses.  Peripheral vascular disease (PVD) was suspected, but subsequent Doppler analysis in January 2010 showed no significant PVD.

The Veteran presented to the VA PCC in January 2010 complaining of some neuropathic symptoms in both feet for several days, with uncomfortable burning sensation.  Examination showed slightly decreased sensation in the right great toe.  The clinician prescribed Gabapentin for neuropathy.
 
In April 2010 the Veteran presented to the VA primary care clinic (PCC) complaining of increased pain in the muscles of his legs and arms, and especially of cramps in the thighs.  The clinical impression was statin-based myositis related to the Veteran's hyperlipidemia.

In May 2010 the Veteran presented to the VA emergency room (ER) complaining of severe pain in the calf of his left leg.  Per the treatment notes, this pain was a symptom of rheumatoid arthritis, Achilles tendonopathy or stress fracture; there is no indication the pain was related to diabetic neuropathy.

The Veteran had a VA podiatry clinic evaluation in June 2010 in which sensation was intact in both feet.  The Veteran's diabetic foot risk was characterized as zero.

The Veteran had a VA neurological consult in October 2010 to follow up stroke-like symptoms the previous month.  Motor examination showed normal bulk and tone and 5/5 strength throughout.  Reflexes were 2+ throughout and toes downgoing bilaterally.  Gait was normal and unstressed tandem walking, although sensation was diminished to pinprick in both feet.  Identical findings were noted during neurology follow-up in January 2011.  

The Veteran's spouse and son submitted letters to VA in November 2010 asserting that the Veteran had to take early retirement from his job due to pain related to the diabetic neuropathy in the lower extremities.  The disability also caused social impairment because the Veteran had reduced ability to perform household chores, travel or participate in physically demanding activities.

The Veteran had a VA general medical C&P examination in December 2010 during which he reported being able to walk only one block before having to rest.  He was noted to be taking Glipizide for his neuropathy.  The Veteran was also noted to have lumbar spine degenerative disc disease causing constant moderate-to-severe low back pain radiating into the legs, with stiffness and spasm.  The Veteran was noted on examination to have normal gait.  Neurologic examination of the lower extremities showed normal reflexes (2+).  Sensation was normal to pain/pinprick and position but decreased to vibration and light touch.  Motor strength was normal (5/5) with normal muscle tone and no atrophy.  The examiner stated that diabetic neuropathy of the lower extremities caused occupational impairment due to decreased mobility and pain and caused impairment of daily activities in the form of interference with traveling and walking.

In August 2012 the Veteran complained to the VA PCC of increased neuropathic pain under the right toes.  Clinical examination was essentially normal, and the clinician prescribed lidocaine topical solution.

The Veteran had a VA diabetic foot examination in October 2012 that was normal for sensory and pulses, although a rash was present.

The Veteran testified before the Board in March 2015 that his diabetic neuropathy causes a great deal of pain in the legs and feet, which in turn limits his mobility and his ability to perform chores around the house.  He testified that he considers his neuropathy to be "severe" rather than "moderate."  

On review of the evidence above the Board finds the Veteran's peripheral neuropathy more closely approximates "moderate" incomplete paralysis of either the external popliteal/common peroneal nerve or the sciatic nerve.  The Veteran asserts his personal belief that his neuropathy is "severe," but clinical evidence of record shows the Veteran's symptoms are wholly sensory; there is no demonstrable impairment of function in terms of loss of strength or reflexes, no muscle atrophy and no impairment of gait.  The Board accordingly cannot find either "moderately severe" incomplete paralysis of the sciatic nerve or "severe" incomplete paralysis of the external popliteal/common peroneal nerve to warrant schedular rating higher than 20 percent.
 
Other Rating Considerations

The Board has also considered whether the Veteran's service-connected disabilities, individually or in the aggregate, present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the schedular rating criteria for DM and for disorders of the peripheral nerves describe the Veteran's disability level and symptomatology.  The applicable diagnostic codes provide disability ratings based on the comprehensive and cumulative impact of all symptomatology associated with those conditions.  See 38 C.F.R. §§ 4.104, 4.120, 4.124a.  Therefore, the schedular disability ratings assigned necessarily contemplate all associated symptomatology.  Because the rating schedule reasonable contemplates the Veteran's disability picture, and the assigned schedular evaluations are accordingly adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

There is also no indication of a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  There is, therefore, no basis for the gap-filling function of § 3.321 to achieve.  
Consequently, referral for extraschedular consideration is not warranted on an individual or aggregate basis for any service-connected disability on appeal before the Board. 

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran's request for TDIU is a separate issue on appeal before the Board and will be adjudicated accordingly.  

In sum, based on the evidence and analysis above the Board finds that the criteria for increased ratings for the service-connected DM and peripheral neuropathies of the bilateral lower extremities are not met.  Accordingly, the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

 
ORDER

A rating higher than 20 percent for diabetes mellitus is denied.

A rating higher than 20 percent for diabetic neuropathy of the left lower extremity is denied.

A rating higher than 20 percent for diabetic neuropathy of the right lower extremity is denied.




REMAND

The Board finds that additional development is required before the claim for increased rating for CAD can be adjudicated.

In his hearing before the Board the Veteran testified that his CAD is significantly worse than it had been in his most recent VA C&P examination, which was performed in January 2011.  VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The functional impairment posed by the service-connected CAD is a significant factor in establishing the Veteran's overall occupational impairment due to service-connected disabilities.  The issue of entitlement to TDIU is accordingly remanded to the AOJ, to be readjudicated after the Veteran's CAD is examined.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records that are not already associated with the claims file. 

2.  Thereafter, afford the Veteran a VA examination to assess the current severity of his service-connected CAD.  The examiner should review the Veteran's claims file.  All indicated diagnostic studies should be performed, and the examiner should particularly note the functional impairment (occupational and social) caused by the CAD.   

3.  After completion of the above, review the expanded record and readjudicate the issues of evaluation of CAD and entitlement to a TDU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


